Citation Nr: 0901993	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  07-39 980	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.  

2.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).  

3.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and D. F.





ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from November 1966 to 
November 1969.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2006 rating decision of the 
Indianapolis, Indiana, VA Regional Office (RO).  

In connection with his appeal, the appellant testified before 
the undersigned Veterans Law Judge in Washington, D.C., via 
videoconference in November 2008.  A transcript of the 
hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  On November 19, 2008, prior to the promulgation of a 
decision in the appeal in regard to an initial evaluation in 
excess of 10 percent for tinnitus, the Board received 
notification from the appellant that a withdrawal of the 
appeal in regard to this issue is requested.

2.  The appellant's PTSD is manifested by symptoms resulting 
in social and occupational impairment with deficiencies in 
most areas.  The competent evidence does not establish total 
occupational and social impairment due to PTSD.

3.  The appellant's service-connected PTSD, evaluated as 70 
percent disabling, precludes him from engaging in 
substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal in regard to an 
initial evaluation in excess of 10 percent for tinnitus have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 20.201, 20.202, 20.204 (2008).

2.  The criteria for a rating of 70 percent, but no higher, 
for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130, Code 
9411 (2008).

3.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.340, 4.16 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.  However, although this 
notice is no longer required, the Board notes that the 
appellant was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claims.  The March 
2006 letter told him to provide any relevant evidence in his 
possession.  See Pelegrini, 18 Vet. App. at 120.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case).  

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Sanders, 487 F.3d at 889.  

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted by the following: (1) based on the communications 
sent to the claimant over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence the 
claimant is required to submit in this case; and (2) based on 
the claimant's contentions as well as the communications 
provided to the claimant by VA, it is reasonable to expect 
that the claimant understands what was needed to prevail.  
See Sanders; see also Simmons v. Nicholson, 487 F. 3d 892 
(2007).  

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the appellant to 
the extent necessary.  

The claimant's pertinent medical records to include VA 
medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The claimant was also afforded a VA 
examination in July 2006.  38 C.F.R. § 3.159(c)(4).  

There is no objective evidence indicating that there has been 
a material change in 



the service-connected PTSD since the claimant was last 
examined.  38 C.F.R. § 3.327(a).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  See VAOPGCPREC 11-95.  The July 2006 VA 
examination report is thorough and supported by VA treatment 
records.  The examination in this case is adequate upon which 
to base a decision.  The records satisfy 38 C.F.R. § 3.326.  

The appellant was also sent a letter regarding the 
appropriate disability rating or effective date to be 
assigned in March 2006.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  In summary, the Board finds that "it 
is difficult to discern what additional guidance VA could 
have provided to the veteran regarding what further evidence 
he should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing 
that "the VCAA is a reason to remand many, many claims, but 
it is not an excuse to remand all claims."); Reyes v. Brown, 
7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (both observing circumstances as to when a 
remand would not result in any significant benefit to the 
claimant).

I.  Dismissal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.204 (2008).  Withdrawal may be 
made by the appellant or by his authorized representative.  
38 C.F.R. § 20.204 (2008).  At the hearing in November 2008, 
the appellant stated that he withdrew the appeal in regard to 
an initial evaluation in excess of 10 percent for tinnitus, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration in regard to this issue.  
Accordingly, the Board does not have jurisdiction to review 
the appeal in regard to the issue of entitlement to an 
initial evaluation in excess of 10 percent for tinnitus and 
it is dismissed.


II.  PTSD

Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2008).

The severity of PTSD is determined by 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Under this code, a 70 percent rating 
requires occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

This matter stems from the appeal of the 50 percent 
evaluation assigned at the time service connection was 
granted in the July 2006 rating decision.  The Board 
concludes that the disability has not significantly changed 
and that a uniform rating is warranted.  See Fenderson v. 
Brown, 12 Vet. App. 119 (1999); see also, Hart v. Mansfield, 
25 Vet. App. 505 (2007).  

The Board notes that a Global Assessment of Functioning (GAF) 
rating is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), (citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)).  The Board notes that an 
examiner's classification of the level of psychiatric 
impairment, by words or by a GAF score, is to be considered, 
but is not determinative of the percentage rating to be 
assigned.  VAOPGCPREC 10-95.

A GAF of 21 to 30 is defined as behavior considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriate, suicidal 
preoccupation) or an inability to function in almost all 
areas (e.g., stays in bed all day, no job, home or friends).  
A GAF of 31 to 40 is indicative of some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or any major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work; child frequently 
beats up younger children, is defiant at home, and is failing 
at school).  A GAF of 41 to 50 is indicative of serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF of 51 to 60 is defined 
as moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A GAF of 61 to 
70 is indicative of some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy 
or theft within the household), but generally functioning 
pretty well, has some meaningful interpersonal relationships.  
In reaching a determination in this matter, the Board has 
considered the GAF score of 50 assigned in July 2006.  

Having considered the evidence, the Board finds that there is 
an equipoise in the evidence, and in resolving all doubt in 
the appellant's favor, a 70 percent rating is supportable in 
this case.  On VA examination in July 2006, significant 
impairment in psychosocial function levels in various 
categories was noted, as well as in quality of life.  The 
examiner specifically reported a reduction in the appellant's 
performance in employment and/or social/interpersonal 
relationships due to PTSD.  In addition, while the appellant 
was noted to be motivated for treatment, impairment in coping 
strategies was noted, and the examiner stated that the 
prognosis was guarded due to the chronicty of the appellant's 
PTSD symptoms.  Further, the report of examination notes 
symptoms to include restlessness, anxiousness, agitation, 
dysphoria, a blunted and rambling affect and flight of ideas, 
pressured speech, and suicidal ideation.  The Board notes 
that the appellant is a combat veteran, and the examiner 
noted persistent avoidance of stimuli associated with the 
trauma and numbing of general responsiveness, persistent 
symptoms of increased arousal, and that PTSD symptoms caused 
clinically significant distress or impairment in social and 
occupational functioning.  Consequently, the Board finds that 
a 70 percent rating is warranted.  

The competent evidence establishes that the appellant does 
not have symptoms severe enough to warrant the highest 
possible rating of 100 percent.  Comparing his reported and 
documented symptoms of PTSD to the rating schedule, he 
exhibits none of the criteria for the 100 percent rating.  He 
does not manifest or nearly manifest the behavioral elements 
of 100 percent disability due to PTSD.

In that regard, the Board notes that there is no competent 
evidence of gross impairment of thought processes or 
communication, and no problems with activities of daily 
living were noted on examination in July 2006.  In addition, 
while the record reflects that the appellant is unemployed, a 
January 2003 private record notes that he would be returning 
to work after his cardiac rehabilitation program ended about 
one week later, and in March 2003 it was noted that he was 
unemployed due to a "work stoppage" for two weeks.  
Further, the July 2006 VA examination report notes that he 
was attending school.  

In addition, there is no documented instance of the appellant 
being a danger to himself or others, let alone persistence of 
such danger.  The Board notes that while suicidal ideation 
was noted on VA examination in July 2006, no plan or intent 
was noted and in January 2006, he denied being suicidal. In 
addition, while a history of violence was noted, no homicidal 
thoughts were reported.  

Further, there is no documented instance of grossly 
inappropriate behavior.  He was noted to have been employed 
in the same job for 15 years, and to interact with immediate 
family members frequently.  Orientation was noted to be 
intact to person, time, and place, and his speech was clear 
and coherent.  No obsessive rituals were specifically noted.  

The appellant is competent to report his symptoms.  The Board 
finds that his lay opinion alone, however, does not provide a 
sufficient basis upon which to make a determination as to the 
degree of impairment due to PTSD.  Rather, the Board must 
weigh and assess the competence and credibility of all of the 
evidence of record, to include the objective findings.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992); See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board notes 
that a March 2003 private record reflects that he denied 
psychiatric symptoms.  In addition, the Board notes that the 
70 percent evaluation assigned contemplates the appellant's 
symptoms resulting in occupational and social impairment with 
deficiencies in most areas, as well as time lost from work 
due to PTSD.  

In this case, the Board has accorded more probative value to 
the competent medical evidence, to include the July 2006 VA 
examination report.  The examiner reviewed the claims file 
and provided a detailed report based on reliable principles.  
The Board finds the objective findings on VA examination to 
be the most probative and competent evidence in regard to the 
degree of impairment due to PTSD.  The examiner reviewed the 
claims file and provided detailed findings.  A rating in 
excess of 70 percent for PTSD is not warranted.  

Lastly, the Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2008) is in order.  The evidence failed to show 
that the appellant's PTSD has in the past caused marked 
interference with his employment, or that such has in the 
past or now requires frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards.  Id. The July 2006 VA examination report notes a 
15-year history of employment with the same company and that 
he had attended school since his job had been eliminated.  

The evidence is in favor of a 70 percent rating, but not 
higher.  Consequently, the benefits sought on appeal are 
granted, in part.  

III.  TDIU

Initially, the Board notes that the appellant's claim is 
being granted.  As such, any deficiencies with regard to VCAA 
are harmless and nonprejudicial.

The appellant is seeking a TDIU.  Transcript at 2-3 (2008).  
In that regard, the Board finds it appropriate in this case 
to assume jurisdiction over this claim.  VA's General 
Counsel, as well as the U.S. Court of Appeals for Veterans 
Claims (Court), has held that in an appealed claim for an 
increased rating, the Board also has jurisdiction to 
determine whether the appellant is entitled to a TDIU, even 
though the AOJ did not expressly address this additional 
issue, if, as here, the TDIU claim is based solely on the 
disability that is the subject of the increased-rating claim.  
See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. 
Brown, 6 Vet. App. 377, 382 (1994); Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 
(1991); and Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001).  

VA law provides a total rating for compensation where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 4.16(a).  It is provided further that the existence or 
degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to for the service-connected disability 
or disabilities are met and in the judgment of the rating 
agency such service-connected disabilities render the veteran 
unemployable.  38 C.F.R. § 4.16(a).

It is established VA policy that all veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  The appellant's service-connected 
disabilities, employment history, educational and vocational 
attainment, and all other factors having a bearing on the 
issue must be addressed.  38 C.F.R. § 4.16(b).

In this case, the Board has herein assigned a 70 percent 
rating for PTSD, and thus, the schedular criteria for 
consideration of a total rating under 38 C.F.R. § 4.16(a) 
have been met.  The Board notes that the appellant is also 
service connected for tinnitus rated as 10 percent disabling, 
defective hearing, rated as 0 percent disabling, and otitis 
media, rated as 0 percent disabling.  Therefore, the 
determinative issue is whether the appellant is shown to be 
unable to secure and follow a substantially gainful 
occupation because of his service-connected disability.

Having reviewed the evidence in this case, a finding of 
entitlement to a TDIU is supportable.  In that regard, the 
record reflects that the appellant is unemployed,  and the 
July 2006 VA examiner assigned a GAF score of 50, noting a 
significant degree of impairment due to PTSD, and 
specifically in regard to performance in employment.  The 
Board notes that the appellant is a combat veteran, and the 
report of examination notes that PTSD caused clinically 
significant distress or impairment in occupational 
functioning.  

In this case, the evidence, to include the July 2006 VA 
examination and the credible testimony provided at the 
hearing tend to establish that the appellant is incapable of 
substantially gainful employment by reason of his service-
connected PTSD.  

The evidence is in favor of a TDIU.  Consequently, the 
benefits sought on appeal are granted.  


ORDER

The appeal in regard to the issue of entitlement to an 
initial evaluation in excess of 10 percent for tinnitus is 
dismissed.

A 70 percent evaluation, but not higher, for PTSD, is granted 
subject to the law and regulations governing the payment of 
monetary benefits.  

A total rating based upon individual unemployability is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


